Citation Nr: 9915585
Decision Date: 06/04/99	Archive Date: 08/06/99

DOCKET NO. 94-06 838               DATE JUN 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether a March 1985 rating decision that denied service
connection for schizophrenia was clearly and unmistakably
erroneous.

2. Entitlement to an effective date earlier than January 8, 1991
for the grant of service connection for schizophrenia.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD 

D. P. Havelka, Associate Counsel 

INTRODUCTION

The veteran's active military service extended from June 1969 to
June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1993 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida. That rating decision granted service connection for
schizophrenia and assigned a 10 percent rating, effective January
8, 1991. Subsequently, an increased rating of 50 percent was
granted effective April 3, 1993. By rating decision in July 1997,
the veteran was declared incompetent. A legal custodian was
appointed who is now the appellant in this case. Prior to that
time, the appellant was the veteran.

The case was previously before the Board in November 1997. At that
time, the Board denied entitlement to an increased rating for
schizophrenia and remanded for adjudication the issue involving
clear and unmistakable error. The requested development has been
completed. The Board now proceeds with its review of the appeal.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the appeal.

2 -

2. The RO denied service connection for schizophrenia in March
1985; following appropriate notification to the veteran of this
decision in April 1985, there was no appeal.

3. The March 1985 rating decision was supported by the evidence
then of record and was consistent with the applicable law and
regulations.

4. At the time of the March 1985 RO decision, the evidence of
record included the veteran's service medical records and a letter
from a private psychiatrist.

5. At the time of the March 1985 RO decision, there was no
competent medical evidence relating the veteran's schizophrenia to
his military service.

6. In January 1991 the veteran submitted a petition to reopen his
claim for service connection for schizophrenia. This statement was
received at the RO January 8, 1991.

7. A search for evidence of an earlier application, following final
denial of service connection, has failed to establish that the
veteran filed a claim with VA seeking reopening of his claim for
service-connected compensation benefits for schizophrenia earlier
than January 8, 1991.

CONCLUSIONS OF LAW

1. The March 1985 rating decision which denied service connection
for schizophrenia did not contain clear and unmistakable error. 38
C.F.R. 3.105(a) (1998).

3 -

2. The proper effective date for the grant of service connection
for the veteran's schizophrenia tinnitus is January 8, 1991, the
date of his reopened claim for the benefit received by VA. 38
U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400(b)(2)(i) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Clear and Unmistakable Error

In an effort to establish an earlier effective date for service
connection for tinnitus, the appellant, on behalf of the veteran,
claims clear and unmistakable error (CUE) in the March 1985 RO
rating decision. In March 1985 the veteran filed a claim for
service connection for a "nervous condition." On the claim form, VA
Form 21-526, the veteran indicated treatment during service in 1970
and 197 1. He did not indicate any treatment subsequent to service
and specifically marked the boxes requesting such information "NA."

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1110 (West 1991). This is more
commonly referred to as "direct service connection."

Psychoses, including schizophrenia, may be presumed to have been
incurred during active military service if they become manifest to
a degree of 10 percent within the first year following active
service. 38 U.S.C.A. 1101, 11112, 1137 (West 1991); 38 C.F.R.
3.307, 3.309 (1998). Personality disorders are not diseases or
injuries within the meaning of applicable legislation for service
connection purposes. 38 C.F.R. 3.303(c) (1998).

4 -

Although the Board has used the current citations for the above
laws and regulations, the ones in effect when the veteran filed his
claim in 1985 were essentially identical.

"Previous determinations which are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, service, dependency, line of duty, and
other issues, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes such error, the
prior decision will be reversed or amended." 38 C.F.R. 3.105(a)
(1998).

To raise the issue of clear and unmistakable error one must
specifically raise the issue and provide some degree of specificity
as to the exact nature of the error alleged. Fugo v. Brown, 6 Vet.
App. 40, 44 (1993). Clear and unmistakable error is a very specific
and rare kind of error of fact or law. It is the type of error to
which reasonable minds could not differ that the result would have
been manifestly different but for the error. Fugo v. Brown, 6 Vet.
App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310,
313 (1992) (en banc)).

[The] Court propounded a three-pronged test to determine whether
CUE is present in a prior determination: (1) "[e]ither the correct
facts, as they were known at the time, were not before the
adjudicator (i.e., more than a simple disagreement as to how the
facts were weighed or evaluated) or the statutory or regulatory
provisions extant at the time were incorrectly applied, " (2) the
error must be "undebatable" and of the sort "which, had it not been
made, would have manifestly changed the outcome at the time it was
made," and (3) a determination that there was CUE must be based on
the record and law that existed at the time of the prior
adjudication in question.

- 5 - 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The appellant has argued that there was error in the March 1985
rating decision that denied service connection for schizophrenia.

As of the date of the March 1985 RO rating decision, VA had
obtained the veteran's service medical records, and a March 1985
letter from a private psychiatrist. The March 1969 entrance
examination report reveals a normal psychiatric evaluation. During
service the veteran exhibited difficulty and several neuro-
psychiatric evaluations were conducted. Initially, a seizure
disorder was suspected. However, the veteran was eventually
diagnosed with a schizoid personality which had existed prior to
service. The last psychiatric evaluation of the veteran in June
1971 revealed an impression of "schizoid personality, moderate,
EPTE [existed prior to entry], manifested by active fantasies,
difficult interpersonal relations, seclusiveness, excentricity
[sic] and inability to identify with his society and its goals."
This evaluation also specifically noted "no evidence of psychosis
or disabling neurosis." The Board notes that, while the veteran was
diagnosed with a schizoid personality, the psychiatric evaluation
on his March 1971 separation examination was normal. We also note
that a schizoid personality is a personality disorder which is not
a disease or injury within the meaning of applicable legislation
for service connection purposes. 38 C.F.R. 3.303(c) (1998).

In March 1985 a letter was submitted from the veteran's private
psychiatrist who indicated that he had treated the veteran since
1978. The letter did recount various problems that the veteran
indicated he had during active service. The letter also indicted a
history of a several periods of psychiatric hospitalization dating
back to approximately 1973. The psychiatrist noted several possible
diagnoses the most recent being schizophrenia. The Board notes that
the contemporaneous symptoms indicated in the letter were of
hearing voices which is consistent with the diagnosis

- 6 -

of schizophrenia. While the letter does refer to the veteran's
military service, there is no opinion directly relating the
diagnosed schizophrenia to the veteran's military service.

The Board notes that the RO did not obtain the records of
hospitalization which the psychiatrist mentioned in his letter.
This may have been a breach of a duty to assist. However, "the VA's
breach of the duty to assist cannot form the basis of a claim for
CUE [clear and unmistakable error] because such a breach creates
only an incomplete rather than an incorrect record." Caffrey v.
Brown, 6 Vet. App. 377, 384 (1994); Elkins v. Brown, 8 Vet. App.
391 (1995); Hazan v. Gober, 10 Vet. App. 511 (1997).

The evidence of record at the time of the March 1985 RO decision
demonstrated that the veteran had been diagnosed with schizophrenia
at least 2 years after service, which is beyond the one year period
during which presumptive service connection is warranted for a
psychosis. Moreover, the service medical records clearly indicate
that the veteran suffered from a personality disorder during
service. A service department psychiatrist specifically indicated
that there was no evidence of psychosis during service. Finally,
the private physician did not relate the veteran's schizophrenia to
his military service or the personality disorder which was
diagnosed during service. Accordingly, the Board concludes that
there has been no error of fact or law in the March 1985 RO rating
decision that compels the conclusion, to which reasonable minds
could not differ, that the result would have been manifestly
different but for the error. Fugo, 6 Vet. App. at 43 (1993).

II. Earlier Effective Date

Applicable law and VA regulations provide that the effective date
of an award of service connection shall be the day following the
date of discharge or release from active service if the application
for VA disability compensation benefits is received

- 7 - 

within one year of such date; otherwise, the date of receipt of the
claim, or the date entitlement arose, whichever is later. 38
U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400(b)(2)(i) (1998).

As noted in section I above, the RO denied service connection for
schizophrenia in a March 1985 rating decision, and notified the
veteran of the decision in April 1985. The veteran did not appeal
the RO decision and it became final. 38 U.S.C.A. 7105(c) (West
1991).

In January 1991 the veteran submitted a written statement to the RO
which stated in part "request re-evaluation for service connection
for mental health problems aggravated by service in Marine Corps."
This statement is correctly viewed as a petition to reopen the
veteran's claim for service connection for a psychiatric disorder
to include schizophrenia. The statement was date stamped as
received by VA January 8, 1991. There is no evidence that the
veteran submitted any claim, or statement, with respect to his
claim for service connection for schizophrenia from April 1985, the
date he was notified that service connection had been denied, until
January 8, 1991. Moreover, the veteran has admitted in statements
and oral testimony that he did not appeal the April 1985 decision,
nor submit a claim to reopen until January 1991. Accordingly, the
Board concludes that the effective date for the grant of service
connection for the appellant's schizophrenia is January 8, 1991,
the date of receipt of his statement which served as a petition to
reopen his claim for service connection for schizophrenia. 38
C.F.R. 3.400(b)(2)(i) (1998).

ORDER

Clear and unmistakable error not having been found in the March
1985 RO decision, the benefit sought remains denied.

An earlier effective date for the grant of service connection for
schizophrenia is denied.

BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

9 - 
